Citation Nr: 1415323	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-34 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE 
Entitlement to a rating in excess of 30 percent for residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother





ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty for training from May 1994 to September 1994, and on active duty from February 2003 to July 2004 including service in Southwest Asia.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating in which the RO granted an increased rating of 30 percent for residuals of a right shoulder from March 5, 2010 (the date of a claim for increase).  In May 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in December 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the same month.

In April 2012, the Veteran and his mother testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

The Veterans Benefits Management System and Virtual VA paperless, electronic files contain no evidence relevant to this appeal in addition to that reflected in the Veteran's paper claims file.  

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  

In several written statements by family members and in the Veteran's and his mother's testimony during the April 2012 Board hearing, it has been asserted that the Veteran's  his right shoulder disability has become more painful and functionally limiting since his last examination in March 2010.  The Veteran has reported  experiencing shoulder and arm numbness, muscle atrophy, and shoulder asymmetry.  He also reported that he was no longer to put on his own shoes and socks, perform yard and kitchen chores, or drive an automobile.  

Where, as here, the Veteran asserts a worsening of the disability at issue, VA's duty to assist includes providing him with a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); Olson v. Principi, 3 Vet. App. 480, 482 (1992).  The most recent examination was in March 2010, with records of outpatient treatment dated through August 2011.  To ensure that the record reflects the current severity of the Veteran's service-connected residuals of a right shoulder injury, the Board finds that more contemporaneous examination-with findings responsive to applicable rating criteria and rating considerations-is needed to properly evaluate this disability under consideration.  See 38 U.S.C.A. § 5103A (West 2002) 38 C.F.R. § 3.159 (2013).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

The Veteran is hereby advised that, failure to report to the scheduled examination, without good cause, may well result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examinations, the RO should obtain and associate with the claims file a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding VA medical records.  The record shows that the Veteran has been receiving regular VA outpatient care at the VA Medical Centers in Clarksburg. West Virginia and Pittsburgh, Pennsylvania.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the RO should obtain the Veteran's VA medical records dated since August 2011.  

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002).  In its letter, the RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of whether staged rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. 505, 509-10 (2007), is appropriate.

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Obtain from the VA Medical Centers in Clarksburg, West Virginia and Pittsburgh, Pennsylvania all outstanding pertinent records of treatment for the right shoulder since August 2011.   Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim for increased rating for residuals of a right shoulder injury.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his right shoulder, by an appropriate medical professional.  

The contents of entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. All necessary tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should provide all findings needed to properly evaluate the right shoulder disability, to include clearly identifying all symptoms/impairment residual to the Veteran's right shoulder injury, such as reported pain, limitation of motion, loss of strength, numbness, reduced grip strength, muscle atrophy, and abnormal symmetry of the shoulders.  

The examiner should conduct range of motion testing of the right shoulder (expressed in degrees).  The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should also indicate whether, at any point since the May 5, 2010 claim for increase, the Veteran's right shoulder disability has increased in severity; and, if so, the approximate date of the increase(s), and the extent of the severity of the disability on each date.

All examination findings, along with complete rationale for the conclusions reached, must  be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6. To help avoid future remand, ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After accomplishing all requested action, as well as any additional notification and/or development action deemed warranted by the VCAA, adjudicate the claim for higher rating.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all evidence added to the record since the last adjudication), and legal authority (to include consideration of whether staged rating of the disability (pursuant to Hart, cited above) is appropriate. 

8. If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 







appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).




